Citation Nr: 0840862	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a bilateral hearing loss disorder.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") had active 
duty service from August 1993 to August 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota which found that new and material evidence had 
not been received to reopen service connection for a 
bilateral hearing loss.  The veteran appealed. 


FINDINGS OF FACT

1.  An April 1998 rating decision denied service connection 
for bilateral hearing loss; and the veteran did not enter a 
timely appeal of that decision.

2.  The evidence associated with the claims file subsequent 
to the April 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The April 1998 rating decision which denied entitlement to 
service connection for a bilateral hearing loss disorder 
became final; the evidence received since the April 1998 
rating decision is not new and material.  38 U.S.C.A. §§ 
1110, 1111, 5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The requirements of the VCAA have been met in this case.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2005 and March 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

The veteran was adequately informed of the specific basis for 
the prior denial of his claim, and of the type of evidence 
necessary to reopen the claim for service connection for 
hearing loss.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
claim was readjudicated in a July 2006 statement of the case. 

While the veteran did not receive full notice prior to the 
initial decision, after he was provided pertinent notice the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated in a July 2006 statement of the case.   The 
veteran was provided the opportunity to present pertinent 
evidence.  There is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication, and the evidence of record 
rebuts any suggestion that the appellant was prejudiced by 
VA's timing of the notice.  Hence, the case is ready for 
adjudication.

New and Material Evidence/Reopening Requirements

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In an April 1998 rating decision service connection for a 
bilateral hearing loss was denied.  The April 1998 rating 
decision determined that the veteran had bilateral hearing 
loss symptomatology which existed prior to service, and that 
there was no evidence of any aggravation (permanent 
worsening) of pre-existing hearing loss disorder during 
service.  Because the veteran did not submit a substantive 
appeal following issuance of a statement of the case, that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302(b), 20.1103. 

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
April 1998 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 1998 rating 
decision consisted of active duty service treatment records 
which included the October 1992 induction examination noting 
bilateral hearing loss, and numerous hearing conservation 
tests during service which monitored his hearing.  In 
addition, the record contained a September 1997 and March 
1998 VA examination report that noted mild bilateral high 
frequency hearing loss.  

The evidence received since the April 1998 rating decision 
denial on the merits includes substantial additional private, 
service, and VA medical records.  None of the additional 
medical records contain any competent evidence that tends to 
show either that the veteran's bilateral hearing loss did not 
pre-exist service entrance, or that the pre-existing hearing 
loss was aggravated by active duty service.  For this reason, 
the Board finds that the evidence received since the April 
1998 rating decision is not new and material.

While the statements of the veteran that express his belief 
that his bilateral hearing loss disorder began during 
service, or was aggravated by some in-service incident, to 
the extent that he is attempting to present evidence 
regarding the etiology or medical causation of the current 
hearing loss, he is not competent because it has not been 
shown that he has the necessary medical skills and training 
to offer opinions on such medical question.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record, and his 
current contentions, being essentially the same, are not new 
and material to his claim.

The record remains devoid of any competent evidence of that 
the pre-existing bilateral hearing loss disorder either did 
not pre-exist service or was aggravated (permanently 
worsened) by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Hence, there is no new and material evidence within the 
context of 38 C.F.R. 
§ 3.156.  For these reasons, the claim to reopen service 
connection for bilateral hearing loss disorder must be 
denied.  Because the claimant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been received to reopen 
service connection for a bilateral hearing loss disorder, the 
appeal to reopen is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


